DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first side, second side, and a third side” in lines 5-6.  It is unclear if the “second side” should be a single part or a plurality of parts.  For the purposes of this examination, “a first side, second side, and a third side” will be read and examined as -- a first side, a second side, and a third side --. 
Claims 2-4 depend on claim 1 and are therefore rejected in the same manner as claim 1 as set forth above. 
Claim 5 recites “configured to attach sickle bar” in line 6.  It is unclear if the “sickle bar” should be a single part or a plurality of parts.  For the purposes of this examination, “configured to attach sickle bar” will be read and examined as -- configured to attach a sickle bar --. 
Claims 6-7 depend on claim 5 and are therefore rejected in the same manner as claim 5 as set forth above. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US 1,851,412).
Regarding claim 8, Thomas discloses a method of repairing a sickle bar on an agricultural implement (page 2, left column, lines 23-40) comprising the steps of: 
removing a sickle bar (7) comprising a plurality of two-tooth blades from an agricultural implement, the sickle bar being broken (x) between two of the plurality of two-tooth blades;
removing a first two-tooth blade from a first side of a break in the sickle bar; 
removing a second two-tooth blade from a second side of a break in the sickle bar; 
rejoining the broken sickle bar by attaching a four-tooth blade (5’; page 2, left column, lines 14-17) to the sickle bar such that a first pair of teeth on the four-tooth blade are on the first side of the break in the sickle bar, and a second pair of teeth on the four-tooth blade are on the second side of the break in the sickle bar (as suggested in column 2, lines 23-40).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 1,851,412) in view of Braunberger et al. (US 5,161,357).
Regarding claims 1-2, Thomas discloses a replacement blade (5’) for a sickle bean harvester, comprising: 
a base (unnumbered but clearly shown in FIG.1 and FIG.3) comprising a substantially flat sheet of metal and having an axis of movement and a base plane, the base configured to attach to a sickle bar (7) in at least four blade positions; and 
a series of four teeth (page 2, left column, lines 14) extending from the base in a direction perpendicular to the axis of movement, each of the teeth (see FIGS.1-4) comprising a triangular shape including a first side, second side, and a third side,
wherein: 
the first side extends in an oblique angle from the base, and comprises a first cutting surface on a first cutting plane that is oblique from the base plane, 
the second side extends in an oblique angle from the base and meets the first side at a point, and comprises a second cutting surface on a second cutting plane that is oblique from the base plane; and
the third side is integral with and abuts the base (see FIGS.1 and 4), per claim 1;
wherein the point is blunted (see FIGS.1 and 3), per claim 2.

Thomas does not show the first and second sides comprising a first and second series of cutting edges within the first and second cutting surfaces.
Braunberger et al. teaches that alternate sickle knife edges (10) having a series of cutting edges (serrated cutting edges 12) within the cutting surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cutting edges of Braunberger et al. for the cutting edges of Thomas as an alternate and well known sickle knife edges.

 Regarding claim 5, the combination of Thomas and Braunberger et al. discloses a cutting blade (5’ of Thomas) for attachment to an agricultural implement, comprising: 
at least eight connection holes (through which rivets are inserted; 8 holes shown in FIG.1) extending along a movement axis (see FIG.4);  
at least four cutting teeth (see FIG.1 and page 2, left col., line 14), each cutting tooth comprising a first cutting surface and a second cutting surface, the first and second cutting surfaces extending at an angle from the movement axis and further comprising a plurality of cutting edges (serrated cutting edges 12 of Braunberger et al.); 
wherein the connection holes are configured to attach to sickle bar in at least four blade positions (as shown in FIG.1 of Thomas).  

Regarding claims 3, 4, 6, and 7, Thomas discloses the replacement blade of claim 1, but does not specify the blade size, specifically wherein the replacement blade is at least 1/8 inch in thickness, per claims 3 and 5; and wherein the replacement blade is at least 7-3/4 inches in length. Due to lack of criticality for the specified blade size, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the sizes of the blade to be at least 1/8 inch in thickness and at least 7-3/4 inches in length as a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Furthermore, it was found obvious to contrive any number of desirable ranges for the blade size limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.

Regarding claim 9, Thomas discloses the method of claim 8, wherein the rejoining step includes the step of attaching the four-tooth blade using rivets (6), instead of a set of screws and nuts through attachment holes in the four-tooth blade.  
Braunberger et al. teaches using screws and nuts (30 and 21) for attaching sickle blades (10) to a sickle bar (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fastener of Braunberger et al. for the fastener of Thomas as an alternate and well known fastener for attaching sickle blades to the sickle bar. 

Regarding claims 10-11, the combination of Thomas and Braunberger et al. discloses the method of claim 9, wherein a total of eight (as required in FIG.1 of Thomas) screws and eight nuts (30, 21 of Braunberger) are threaded through eight attachment holes in the four-tooth blade (5’ of Thomas), per claim 10;  
wherein the eight screws and eight nuts are the same eight screws and eight nuts used to hold the first two-tooth blade and the second two-tooth blade to the sickle bar (as would be obvious to one skilled in the art to reuse unbroken fasteners to minimize cost of replacement), per claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/             Examiner, Art Unit 3671